DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112


The rejection of claims 16 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the changes to the claims (i.e., deletion of “decreasing somatic growth” and “conventional” feed, respectively). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0327578 (BURR) in view of United States Patent No. 4,600,585 (VITCENDA).
Claim 14 recites a method of feeding a bovine calf during and/or after the bovine calf’s weaning period, the method comprising the step of:
feeding to the bovine calf a solid feed combination comprising at least a first solid feed composition and a second solid feed composition,
wherein the first solid feed composition comprises 35-100 wt.% of fat,
wherein the second solid feed composition comprises one or more fermentable feed ingredients, and
wherein the total fat content of the solid feed combination is in the range of 6-20 wt.%.
BURR teaches feeding cows a first solid composition in the form of fat pellet containing 45 to 55% fat (i.e., see claims 13-14 of BURR ) and a  second solid composition in the form of variety of ingredients that include a sugar-containing component [0034] or grain meal [0045]. Both are fermentable. BURR teaches that the fat can be hydrogenated vegetable fat [0044] which is taken to be rumen inert fat.
It is noted that both compositions are administered in solid form [0055]. The ingredients are prepared in liquid form but allowed to harden to result in a high fat feed block. The feed block is used as formed, or is divided further, e.g. by cutting [0055]. 
The total fat content of the overall composition can be 7 to 33% [0046].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Additionally, it is taught that the fat content can be varied to balance the flavor, provide high energy content, and add nutrients [0042].  In this regard, it would have been obvious to vary the fat content to provide the desirable properties as taught by BURR.
BURR teaches the feeding the composition to cows and calves (see Feeding Example 5) but silent as to weaning. 
VITCENDA teaches a composition for weaning calves (col. 1, lines 40-55).  
The composition also contains a first solid ingredient in the form of a fat and a second solid composition (col. 2, lines20-40).  At col. 1, lines 15-25, it is explained that calves typically suffer from a  shock that sets back growth when transitioning from liquid to solid foods.  However, administration of the VITCENDA  composition inhibits this shock (col. 1, lines 40-55).
Thus, it would have been obvious to administer the composition of BURR to calves, as VITCENA teaches that such solid, fat compositions inhibit and even overcome the shock of transitioning from liquid to solid foods. 

Claim 15 recites the method reduces weaning stress of the bovine calf during and/or after the bovine calf’s weaning period.

Claim 16 recites the method reduces weaning dip in a bovine calf during the bovine calf’s weaning period.

Claim 17 recites the method increases solid feed intake of the bovine calf during the bovine calf’s weaning period.

Claim 18 recites the method stimulates maturation of a rumen of the bovine calf during the weaning period.

Claim 19 recites that the bovine calf has improved health in comparison to a bovine calf fed a conventional starter feed.

Claim 20 recites the method improves gut health and/or gastrointestinal function of the bovine calf.
As to claims 15-20, BURR teaches the feeding the composition to cows and calves (see Feeding Example 5) but silent as to the benefits of consuming the composition. 
VITCENDA teaches a composition for weaning calves (col. 1, lines 40-55).  
The composition also contains a first solid ingredient in the form of a fat and a second solid composition (col. 2, lines20-40).  At col. 1, lines 15-25, it is explained that calves typically suffer from a  shock that sets back growth when transitioning from liquid to solid foods.  However, administration of the claimed composition inhibits this shock (col. 1, lines 40-55).  In Example 1, feeding of the composition resulted in weight gain of calves.  Indeed, the weight gain of weaning calves as shown by VITCENDA indicates reduction of weaning stress, increase in feed intake (i.e., as opposed to weight loss), and increases the health of the calves. At col. 1. lines 60-69, VITCENDA theorizes that the consumption of feed help develop the rumen/gut. 
Thus, it would have been obvious to administer the composition of BURR to calves, as VITCENDA teaches that such solid, fat compositions inhibit and even overcome the shock of transitioning from liquid to solid foods. 
Additionally, as the feeding of the composition of VITCENDA resulted in weight gain and overcome the shock of transitioning from liquid to solid foods, it is the Examiner’s position that the VITCENDA composition (along with BURR’s given the similarities) would also provide the results in claims 15-20. 


Claim 21 recites that the second solid feed composition has at most 5 wt.% fat.
BURR teaches that the second composition can be in the form of a sugar-containing component [0034]. 


Claim 22 recites that rumen inert fat is selected from the group consisting of partially or fully hydrogenated fatty acids, saponified fatty acids, and partially or fully hydrogenated fats.
Claim 23 recites that the inert fat is hydrogenated tallow fat or hydrogenated vegetable oil.
As to claims 22-23, BURR teaches that the fat can be hydrogenated vegetable fat [0044]. 

Claim 24 recites that the one or more fermentable feed ingredients comprises fermentable carbohydrates.
Claim 25 recites that the first solid feed composition is in the form of a fat prill or saponified fatty acids and the second solid feed composition is in the form of grains, a meal, or a muesli.
As to claims 24-25, BURR teaches that the composition can be a meal [0062]. 

Claim 26 recites that the ratio of the first solid feed composition relative to the second solid feed composition is in the range of 30:70 to 2:98 on a weight basis.
As to claim 26, the fat pellet is in an amount of 5 to 50wt% of the composition [0042]. This would fall overlap the claimed range  of 30:70 and 2:98 (i.e., or 30 to 2%).  

Claim 27 recites that the bovine calf is fed the solid feed combination for at least about 1 week.

Claim 28 recites that the bovine calf is fed the solid feed combination for at least about 2 weeks.

Claim 29 recites that the bovine calf is fed the solid feed combination for at least about 3 weeks.

Claim 30 recites that the bovine calf is fed the solid feed combination for at least about 4 weeks.

Claim 31 recites that the bovine calf is fed the solid feed combination for at least about 5 weeks.

Claim 32 recites that the bovine calf is fed the solid feed combination for at least about 7 weeks.

Claim 33 recites that the bovine calf is fed the solid feed combination for at least about 10 weeks or more.
As to claims 27-33,  BURR teaches that the composition is administered for at least 15 weeks [0111]. 

Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive.
The applicant argues that BURR does not teach feeding calves. However, BURR teaches feeding a variety of animals and does not place an age limit on the subject. In [0020], the high fat feed blocks are suitable as free choice feed supplements for consumption by ruminant or non-ruminant animals. The hardened high fate feed blocks have good palatability for animals such as ruminants, including cattle. Thus, the teachings of BURR as a whole extend by mature cows and to a variety of animals with no limits on age. 
Additionally, it is noted that the broadest claims are directed to feeding a bovine calf during and/or after the bovine calf’s weaning period. Thus, applicant’s arguments that BURR does not teach the feeding of weaning calves are not commensurate in scope in with the broadest claims.   
Moreover, VICTENDA teaches that high fat feed blocks are suitable as free choice feed supplements for consumption by ruminant or non-ruminant animals. The hardened blocks have good palatability for animals such as ruminants, including cattle. As to the percentage of fats, BURR teaches feeding cows a first solid composition in the form of fat pellet containing 45 to 55% fat (i.e., see claims 13-14 of BURR) and a second solid composition in the form of variety of ingredients that include a sugar-containing component [0034] or grain meal [0045]. Both are fermentable.   Thus, fat percentages are taught by BURR. 
BURR also teaches that the fat can be hydrogenated vegetable fat [0044]. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PHILIP A DUBOIS/               Examiner, Art Unit 1791            
                                                                                                                                                                             /DONALD R SPAMER/Primary Examiner, Art Unit 1799